By JUDGE MELVIN R. HUGHES, JR.
In the Petition for Writ of Mandamus, petitioner, Mr. Richard C. Edmunds, seeks to compel the processing of court papers by H. E. Connell, Clerk of the City of Richmond General District Court, in an appeal of an order of that Court entered on May 22, 1984.
Based on the statements of Connell and petitioner, the General District Court on May 22, 1984, denied a motion to reopen the subject case which was dismissed without prejudice on September 1, 1978.
Mandamus lies to compel a state official to do a non-discretionary act. It lies to enforce the performance of duties growing out of the discharge of public functions. Three elements must co-exist before a writ of mandamus will issue:
(1) The existence of a clear right in plaintiff or relator to the relief sought.
(2) The existence of a legal duty on the part of respondent or defendant to do the thing which the relator seeks to compel.
*233(3) The absence of another adequate remedy at law.
Here, Connell, according to the evidence, was not allowed to process the court papers by a general District Court Judge's ruling that the denial to reopen the case (the rights to which petitioner claims by assignment) was not appealable. Mandamus does not lie here since the Clerk is in no wise bound to act in a nondiscretionary way.
Accordingly, the petition is denied and I have today entered an order denying same.